t c memo united_states tax_court robert daniel rodriguez and natalia rodriguez petitioners v commissioner of internal revenue respondent docket no filed date robert daniel rodriguez and natalia rodriguez pro sese sharyn m ortega and charles wiseman specially recognized for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related penalty under sec_6662 of dollar_figure the issues for decision are whether exhibits 3-p through 10-p 12-p and 13-p should be excluded from the record for petitioners’ failure to comply with the 14-day rule whether sec_274 precludes petitioners from deducting dollar_figure of car and truck expenses dollar_figure of travel_expenses and dollar_figure of meals and entertainment_expenses reported on their schedule c profit or loss from business whether petitioners are entitled to deduct dollar_figure of utility expenses on their schedule c and whether petitioners are liable for an accuracy-related_penalty under sec_6662 and b and for for an underpayment due to negligence disregard of rules or regulations or a substantial_understatement_of_income_tax unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant year rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar respondent has withdrawn his objection to exhibit 11-p and therefore it is admitted respondent concedes that petitioners are entitled to a schedule c utility expense deduction of dollar_figure for the messaging service for mr rodriguez’ law office findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was timely filed petitioners resided in san ramon california during petitioners lived in danville california mr rodriguez worked as an attorney at his own law firm and mrs rodriguez assisted him mr rodriguez’ main office was in modesto california which was approximately miles from petitioners’ home and about one-fourth mile from the stanislaus county superior court he often argued motions and trials at that court he also drove to the city of alameda and fresno san joaquin sacramento and contra costa counties to meet clients and sometimes to make court appearances sometime in petitioners opened a second office for mr rodriguez’ law firm in walnut creek at the calendar call on date petitioners for the first time produced to respondent over pages of documents including meal receipts a mileage log utility bills car maintenance receipts loan interest calculations and a residential lease the receipts had names or client matters written on them the mileage log consisted only of dates and miles the log did not include any information regarding locations between which petitioners traveled nor did it include any business purposes for the travel in addition the entries in the mileage log totaled big_number miles far fewer than the big_number miles reported on petitioners’ schedule c opinion i 14-day rule the standing_pretrial_order issued to the parties on date set forth two requirements relevant to the evidentiary ruling we must make that the parties enter into a stipulation of facts to be submitted at the start of trial if the case could not be settled in which a ll documents and written evidence shall be marked and stipulated in accordance with rule b and that any documents or materials which a party expects to use but which are not stipulated shall be identified in writing and exchanged by the parties at least days before the first day of the trial session the standing_pretrial_order also advised the parties that t he court may refuse to receive in evidence any document or material that is not so stipulated or exchanged unless the parties have agreed otherwise or the court so allows for good cause shown the notice setting this case for trial also issued to the parties on date referred the parties to the standing_pretrial_order respondent objected to the admission of the documents produced at the calendar call citing the 14-day rule rule b states that failure to comply with a standing_pretrial_order may subject a party to sanctions the standing_pretrial_order warns that one possible sanction for violating the 14-day rule is the exclusion of evidence that was not exchanged in accordance with that requirement 77_f3d_637 2d cir the 14-day rule is intended to allow the opposing party the opportunity to review evidence to prepare any challenge or rebuttal kornhauser v commissioner tcmemo_2013_230 at n citing dunn v commissioner t c memo aff’d 632_fedappx_421 9th cir t he rule prevents an ‘ambush’ with last-minute evidence that could have been presented to the opposing party during preparation for trial id in weighing the appropriate sanction for violation of the 14-day rule the court considers whether the opposing party was prejudiced by the failure see thompson v commissioner tcmemo_2011_291 wl at n morris v commissioner tcmemo_2008_65 wl at aff’d 431_fedappx_535 9th cir in morris v commissioner wl at for example we concluded that the commissioner was prejudiced because the taxpayer’s records were discovered at trial to be full of errors and the commissioner had insufficient time to review the proferred documents we also consider why a party failed to comply with the standing_pretrial_order and absent good cause we do not hesitate to enforce the 14-day rule see kaplan v commissioner tcmemo_2016_149 at petitioners claim that respondent has not been prejudiced by their providing their documentary_evidence the day the case was called from the calendar for trial rather than days before trial as ordered we disagree respondent’s counsel was able to demonstrate at trial that the documentary_evidence was likely full of errors and was not reliable the cross-examination of mr rodriguez demonstrated the unreliability of the mileage log for example the court the witness the court the witness okay so the -- starting at your apartment going where to stanislaus county superior court most of the time so modesto california about a 70-mile or 65-mile route and then did you also go to your office then i did after court the court appearances because usually court was pincite i had to go straight there or i was meeting with a client the court and then how far was it from the court to your office the witness half a mile no i take that back closer than that quarter mile by ms ortega q a q a q a q is it your contention that you went from your office to the stanislaus court times in unless the court was closed on a holiday or something like that and i may have had another meeting or something how many miles does the mileage log say you traveled on july 4th one hundred twenty-nine could you please look at november 22nd tell me how many miles you traveled claimed you travel on that day one hundred twenty-nine and would you please look at december 25th and tell me how many miles your log claims you drove that day a well but i didn’t -- q that - of the entries on the mileage log are miles we also note that the log itself appears to have an erroneous total of miles for the entries a -- drive to my office on christmas day i can tell you that in addition the cross-examination of mr rodriguez demonstrated the lack of reliability of petitioners’ meal and entertainment receipts by ms ortega q a q a q a q a q a q a could you please look at those two receipts yes are they both on the same date yes -- are they both the same amount they are same location yes they are are the names written on them the same no those two copies of receipts i handed you they were -- what was the date on both of them one’s hard to see but it looks like it’s -- they’re both october 5th q and the amount on both of them a q a and the names written on them are not the same no the court so while she’s walking back these are -- you give the date on the three receipts the witness june 22nd by ms ortega q a q a q a q the amount on each one twenty-three dollars fifty-four cents and are the names written on them the same on all three no are they different on all three or no wait a minute there’s -- okay two of them are the same i see yes two of them are the same are they -- are is the handwriting identical on each one they’re in the exact same position on the receipt a the two are identical but this one -- well the handwritings are identical but it’s -- doesn’t say the same thing i’ve handed you a receipt the amount is for dollar_figure the time of this receipt is date -- is time-stamped p m yes and the date is valentine’s day february 14th yes i handed you a stack of receipts you could quickly thumb through them i did yes and written on each one is n rodriguez or natalia rodriguez dash immigration yes there’s no client name on it q a q a q a q a q a well i -- she’s - q a there’s no client name on the receipt n rodriguez she’s my client i represent her in legal issues q we’ll get back to that in what legal issues do you represent her a well she’s -- q a q a q a in what legal issues did you represent her in immigration she’s asked me for legal advice regarding it did she pay you for that advice no not all my clients pay me for legal advice did you have a written contract with her for that advice no i don’t need to have a contract the receipts petitioners submitted appear rife with discrepancies and include duplicates and personal expenses respondent identified these issues after one day of review with additional time we believe other errors would have been identified and respondent could have verified the accuracy of the claims that mr rodriguez offered in support of admissibility thus this is the kind of evidence that the 14-day rule is intended to protect against mr rodriguez an attorney had no explanation for his failure to comply with our order and notice other than that he did not have time to do it even though the standing_pretrial_order was issued five months before trial he testified to his extensive court experience he should know then the importance of complying with court orders for this reason we reject his argument that respondent should have filed a motion in limine or sought a hearing or continuance our rules provide for and petitioners were warned of the possibility of sanctions for failure to comply they should have been aware of the possible consequences given the demonstrated unreliability of these documents we hold that respondent was prejudiced by petitioners’ failure to comply with the 14-day rule we therefore exclude exhibits 3-p through 10-p 12-p and 13-p ii petitioners’ tax_liability ordinarily the burden_of_proof in cases before the court is on the taxpayer rule a 290_us_111 under sec_7491 in certain circumstances the burden_of_proof may shift from the taxpayer to the commissioner petitioners have not claimed or shown that they meet the specifications of sec_7491 to shift the burden_of_proof to respondent as to any relevant factual issue deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to deductions 503_us_79 292_us_435 sec_162 provides a deduction for certain business-related expenses taxpayers must maintain records sufficient to substantiate the sec_162 deductions they claim sec_6001 65_tc_87 aff’d 540_f2d_821 5th cir see also sec_1_6001-1 e income_tax regs a expenses under sec_274 taxpayers are required to substantiate expenses underlying a claimed deduction by maintaining records sufficient to establish the amounts of the expenses and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 under the cohan_rule where a taxpayer is able to demonstrate that he or she has paid_or_incurred a deductible expense but cannot substantiate the precise amount the court may estimate the amount of the expense if the taxpayer produces credible_evidence providing a basis for the court to do so 39_f2d_540 2d cir sec_274 supersedes the cohan_rule however imposing strict substantiation requirements for certain expenses such as vehicle expenses travel_expenses and meals and entertainment_expenses sec_1_274-5t temporary income_tax regs fed reg date to meet these strict substantiation requirements a taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense the time and place of the travel or use and the business_purpose of the expense sec_274 to substantiate by adequate_records the taxpayer must provide an account book a log or a similar record and documentary_evidence which together are sufficient to establish each element with respect to an expenditure sec_1 5t c i temporary income_tax regs fed reg date sec_274 contemplates that no deduction or credit shall be allowed on the basis of mere approximations or unsupported testimony of the taxpayer although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg nov at issue is whether petitioners are entitled to a dollar_figure car and truck expense deduction a dollar_figure travel expense deduction and a dollar_figure meals and petitioners’ schedule c reported big_number miles driven for business in and petitioners appeared to claim the standard mileage rate in lieu of actual costs of using their vehicles for business as prescribed by revproc_2010_51 sec_4 2010_51_irb_883 see sec_1_274-5 income_tax regs at the standard mileage rate for notice_2012_1 sec_2 2012_2_irb_260 petitioners would be entitled to a deduction of dollar_figure if they could establish that those miles were driven for business petitioners have offered no explanation for the discrepancy between this amount and the amount reported on their schedule c entertainment_expense_deduction as reported on their schedule c because petitioners did not comply with the 14-day rule no documentary_evidence supports these expenses moreover had we admitted petitioners’ documents into evidence we would conclude that they fell short of the strict substantiation requirements of sec_274 petitioners’ mileage log simply states dates and the number of miles driven on each date with no business purposes or locations at trial respondent’s counsel demonstrated that several of the entries that mr rodriguez justified as trips to stanislaus county court rather than commuting to his office were on federal holidays mr rodriguez stated that i didn’t drive to my office on christmas day i can tell you that even though the log had an entry of miles on that date the log does not rise to the level of credibility of a contemporaneous record see aldea v commissioner tcmemo_2000_136 wl at holding that the taxpayer did not substantiate her automobile mileage expense deduction despite having a detailed mileage log because her mileage log did not appear to be contemporaneously written and her testimony about the mileage log was not credible petitioners also offered and we did not admit receipts for vehicle maintenance and vehicle loan payments aside from the inadmissibility of those exhibits petitioners failed to establish the business use of the vehicles and therefore failed to meet the strict substantiation requirements with respect to their vehicle expenses the receipts petitioners offered to support meals and entertainment_expenses of dollar_figure are equally unreliable most of the receipts simply have an individual’s name or case name written on them the receipts fail to demonstrate the business_purpose of the expense or whether petitioners met a client in addition several receipts were identical but for the different names handwritten on them and several receipts were for items in the nature of personal expenses rather than business_expenses as to the dollar_figure travel expense deduction petitioners admit that they did not bring any documents to substantiate their expenses with the exception of the toll and parking receipts totaling dollar_figure these receipts fail to state any additional information such as business_purpose because of petitioners’ failure to comply with the 14-day rule their self- serving testimony is the only evidence in the record supporting their claimed deductions we do not find their testimony credible 87_tc_74 holding that the taxpayer’s and his mother’s testimony were insufficient where the testimony was self-serving and where it was not supported by corroborative testimony or evidence we therefore sustain respondent’s disallowance of petitioners’ car and truck expense deduction travel expense deduction and meals and entertainment_expense_deduction b petitioner’s utility expense deduction because petitioners violated the 14-day rule the utility bills in exhibit 10-p were not admitted and even if they had been they are deficient because they do not include sufficient information to allow us to determine whether the utility expenses were personal or business the utility bills in exhibit 11-p from ring central totaling dollar_figure on the other hand identify the messaging service associated with the telephone number of mr rodriguez’ law firm with the exception of this dollar_figure utility expense deduction that respondent has conceded petitioners have not provided any admissible evidence of utility expenses attributable to the law firm except for the conceded amount we find that petitioners have failed to substantiate the claimed utility expense deduction on their schedule c we therefore sustain respondent’s disallowance iii sec_6662 penalty respondent determined that petitioners were liable for a penalty under sec_6662 because they were negligent or in the alternative they substantially understated their income_tax_liability sec_6662 and b and imposes a penalty equal to of the portion of an underpayment_of_tax required to be shown on the return that is attributable to negligence or disregard of rules or regulations and or a substantial_understatement_of_income_tax negligence includes any failure to make a reasonable attempt to comply with the provisions of this title sec_6662 we have defined negligence as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir 85_tc_934 ‘negligence’ also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs an understatement of income_tax is a substantial_understatement if it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to an individual taxpayer’s liability for a penalty sec_7491 places the burden of production on the commissioner requiring the commissioner to come forward with sufficient evidence indicating that imposition of a penalty is appropriate higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer bears the burden of proving that the commissioner’s determination is incorrect id see rule a if the rule_155_computations confirm a substantial_understatement then respondent has met his burden of production as to the applicability of the accuracy-related_penalty on that basis see sec_7491 we hold that petitioners’ failure to keep adequate_records and to substantiate their claimed expenses was not what a reasonable person would do under the circumstances and constitutes negligence therefore petitioners are liable for the penalty unless they can demonstrate that respondent’s penalty determination was incorrect for example because there was reasonable_cause for any portion of the underpayment and that they acted in good_faith see sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id see halby v commissioner tcmemo_2009_204 we also consider the taxpayer’s experience knowledge and education sec_1 b income_tax regs petitioners have not shown reasonable_cause for the underpayment_of_tax for they offered no explanation for their underpayment and we conclude that their substantiation would have been inadequate even had they complied with the 14-day rule in addition mr rodriguez is an attorney and was capable of reading the rules regarding substantiation and our standing_pretrial_order we therefore hold that petitioners are liable for the penalty for an underpayment attributable to negligence under sec_6662 we therefore need not consider whether there was a substantial_understatement see 132_tc_161 aff’d 408_fedappx_908 6th cir sec_1_6662-2 income_tax regs any contentions we have not addressed we deem irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
